                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                             No. 5:17-CV-565-KS

MLU SERVICES, INC.,                        )
                                           )
              Plaintiff,                   )
                                           )
     v.                                    )             ORDER
                                           )
LAWRENCE MOBILE HOME                       )
SERVICE, INC.,                             )
                                           )
              Defendant.                   )


      Upon the Court’s review of the parties’ September 17, 2020 status report and

joint motion to modify the deadlines in the Court’s June 25, 2020 Order [D.E. 109]

and the parties’ desire to take in-person depositions, the Court rules as follows

based on the good cause described in the joint motion:

      1.       On or before October 31, 2020, LMH is to conduct a deposition of

James Kelley and MLU is to conduct a deposition of Leatha Lawrence.

      2.       Within seven days of Mr. Kelley’s deposition, the parties are to meet

and confer and file a joint report regarding further discovery and subsequent

deadlines, as more completely outlined in the Court’s January 27, 2020 Order.

      3.       By December 31, 2020, dispositive motions are to be filed.

      SO ORDERED this 19th day of September 2020.



                                  __
                                   ___________
                                            _ __________________
                                                              _ _
                                  ___________________________________________
                                  The Honoora
                                           r ble Kimberly A. Swan
                                      Honorable              Swank
                                  United States Magistrate Judge




           Case 5:17-cv-00565-KS Document 111 Filed 09/21/20 Page 1 of 1
